DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites a lens, a first bad select filter, and a semiconductor optical device.  However, the claim does not recite any structural or functional relationships between these elements.  It is not clear how to interpret the scope of the claim under these circumstances.  For example, it is not clear if the lens and filter are part of the semiconductor die.  If they are part of the die, it is not clear how this is so or what structures of combinations connecting these elemens to the die are within the scope of the claim.  If they are not part of the die, then it is not clear how these elements form the FSO apparatus or what structures or combinations of these elements are within the scope of the claim.
For the purposes of this Action, the structure of the claim will be interpreted to be consistent with the teachings of the art cited below.  However, amendment is required to clarify the scope of the claim.  
Claims 23-42 are rejected because they depend from claim 22 and fail to further limit the scope in a manner to overcome the rejections.  
Claim 24 recites “further comprising a lens”.  However, claim 22 already recites a lens.  If this is a reference to a new lens, then the element should have a name which distinguishes it from the lens of claim 22.  If it is the same lens, then it appears to be redundant.  
Claim 31 recites “the filter element is at least one of a single-layer band select filter and a multi-layer band select filter”.  There is insufficient antecedent basis for “the filter element”.  It may be that this is should be “the first band select filter”, and such an interpretation is consistent with claims 32 and 33 which have a similar structure and scope.  For the purposes of this Action, it will be interpreted as “the first band select filter”.  

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 recites “further comprising a lens”.  However, claim 22 already recites “a lens”.  It may be that this is a reference to a different lens (see the discussion under 112(b), above), or it may be that this is a reference to the same lens.  In the interests of compact prosecution this rejection is being made.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0056855 (Nakagawa) in view of US 2006/0115274 (Pammer), US 2016/0149645 (Liu), and US 5,883,912 (Ramdani) and US 2008/0179602 (Negley).

Regarding claim 23, Nakagawa teaches a free space optical (FSO) communication apparatus (system in FIG. 7) comprising:
a lens ([0304]); and
a first band select filter (FIG. 7: filter 214); and
a semiconductor optical device including at least one of a first optical source and a first optical detector implemented on a first optical die (FIG. 7: optical source 212; [0036], [0306] and/or light receiving unit 213), wherein
	the first optical die comprises a plurality of epitaxial layers; and
the plurality of epitaxial layers includes at least one of gallium arsenide (GaAs), aluminium gallium arsenide (AlGaAs), gallium nitride (GaN), aluminium gallium nitride (AlGaN), gallium antimonide (GaSb), and aluminium gallium antimonide (AlGaSb).

FIG. 7 is reproduced below for reference.

    PNG
    media_image1.png
    489
    519
    media_image1.png
    Greyscale


Lens
Regarding the lens, Nakagawa at FIGS. 8 and 17 illustrate the use of lenses 232, 282, respectively.  

    PNG
    media_image2.png
    613
    575
    media_image2.png
    Greyscale

See also FIGS. 33-36 and [0304]:

    PNG
    media_image3.png
    641
    445
    media_image3.png
    Greyscale

[0304] The lighting elements 502, according to the fifth aspect of the present invention, are provided on the ceiling, for example, and illuminates indoors by light emitted from the light emitting device. The lighting elements 502 are each provided with light transmitting/receiving units 522 including light emitting devices and light reception devices. According to this embodiment, optical communication with the optical communication device 501 through the air is carried out. The light emitting devices should be formed so as to allow pinpoint reception of light from the light transmitting/receiving unit 511 of the optical communication device 501 by providing a lens system, for example.  …
This teaches that it was known to use a lens in an optical transmission/reception device.  Furthermore, it was well-known that lenses are often used with the transmission and reception of light, such as to focus or collimate the beam.  As a result, it would have been obvious that the optical source can be implemented in a known manner, such as with the lens system to allow more precise transmission of light, as taught in Nakagawa.  
Arguably, the teachings in Nakagawa are sufficient for the lens.  However, in the interests of compact prosecution, an additional reference for additional clarity.  Pammer teaches that the housing of the light source can, in itself, also be used as a lens, and also teaches that the shape of the housing/lens will affect the light emanating from the light source.  See, for example, FIG. 3 which illustrates the light source 16 and its housing 19.  

    PNG
    media_image4.png
    448
    454
    media_image4.png
    Greyscale

See also [0024]:
[0024] In FIG. 3, an IR transmitting element 16 having the form of a light-emitting diode (LED) 16 is shown, a transparent plastics housing 19 being mounted on a chip (i.e. an integrated circuit) 17 that comprises the light-emitting diode proper and which is provided with terminals 18, the plastics housing 19 acting as a lens and having a diameter of from 3 mm to 5 mm, e.g. Depending on the distance of the chip 17 from the focus of the lens defined by the housing 19, different transmission lobes 20 will result having defined half-value angles .alpha..
Comparing FIG. 3 of Pammer and FIG. 7 of Nakagawa shows similar housings for the light sources.  It would have been obvious that the optical source can be implemented in a known manner, such as with the housing/lens shaped to allow for desired light dispersion, as taught in Pammer, and the results would have been predictable (e.g., the shape of the lens will determine (and be chosen to) give the desired light dispersion characteristics).  

Filter
Regarding the filter with the light receiving unit, Nakagawa teaches the use of a filter 214 in FIG. 7.  See also:
[0172] FIG. 7 is a schematic block diagram of a first embodiment according to the second aspect of the present invention. In the drawing, 201 denotes a lighting side communication device, 202 denotes a terminal side communication device, 211 denotes a modulator, 212 denotes illuminative light sources, 213 denotes a light receiving unit, 214 denotes a filter, 221 denotes a light receiving unit, 222 denotes a light emitting unit, and 223 denotes a processor. The lighting side communication device 201 is used as a lighting element to illuminate the vicinity thereof, and includes the illuminative light sources 212, which emit light for lighting. In this exemplary structure, a light source is LEDs, but is not limited to them. Alternatively, LDs or other light emitting devices with a fast response speed are available.

[0175] The light receiving unit 213, which is provided for receiving modulated light (such as infrared rays, visible light, ultraviolet light) emitted from the terminal side communication device 202, includes a light receiving device such as a photodiode. In addition, in this exemplary structure, a filter 214 is provided for selectively receiving modulated light emitted from the terminal side communication device 202. For example, to receive infrared rays, the filter 214 that allows infrared rays to pass through should be provided. Needless to say, a structure without the filter 214 is possible. In this case, received light is converted into an electric signal, which is then demodulated. Consequently, data from the terminal side communication device 202 is reconstructed and then output.

[0283] When some of color lights are modulated as described above, it is desirable that the receiver 421 receives and demodulates those modulated optical components. For example, in the case where red light is modulated by the exemplary structure shown in FIG. 29, data can be reliably received by selectively receiving red light using various well-known methods and then demodulating it by the demodulator 423; wherein those various well-known methods may be one that provides a red light passing filter, one that uses the light receiving unit 422 having high optical sensitivity to red light, or one that divides red light using a prism.

Regarding the filter with the light source, Nakagawa at FIG. 25A illustrates an embodiment in which the optical source is a combination of red, green, and blue lights emitting elements, and that each can be independently modulated to transmit data.  See, for example:
[0234] To use such lighting element in an illuminative light communication device, as shown in FIG. 21, the red light emitting element 332, the green light emitting element 333, and the blue light emitting element 334 are electrically connected to the electric power divider 315 so as to receive electric power with lighting or modulated electric power during illuminative light communication.  In addition, the infrared light emitting element 335 is connected to the optical modulator 311 via the switch 314, allowing the optical modulator 311 to modulate and drive the infrared light emitting element 335 when the switch 314 is turned on. Furthermore, a shared electrode may be grounded along with the optical modulator 311 and the electric power divider 315.

[0238] Alternatively, communication using both illuminative light and infrared light may be carried out by modulating and driving respective lights from the red light emitting element 332, the green light emitting element 333, the blue light emitting element 334, and also modulating and driving light from the infrared light emitting element 335. In this case, since all power is available, higher-speed and higher-quality communication than that using the aforementioned methods is possible. 

[0239] Note that since the red light emitting element 332, the green light emitting element 333, the blue light emitting element 334, and the infrared light emitting element 335 in the configuration shown in FIG. 20 may be driven independently, multiple pieces of data can be transmitted at the same time by dividing wavelengths. 

This teaches the use of different color light emitting elements, and it was known that different color filters used with a white light source can be used to generate different colors.  See, for example, Liu at FIGS. 3 and 4 which illustrate alternative embodiments in which FIG. 3 uses a red LED 304, and FIG. 4 uses a white LED 404 and a red filter 408.  

    PNG
    media_image5.png
    423
    402
    media_image5.png
    Greyscale

In other words, it was known that colored optical sources can be replaced with white light and a colored filter.  
Therefore, it would have been obvious that the red, green, and blue light sources in FIG. 25A of Nakagawa can be modified to use three white light sources, each with one of a red, green, and blue filter in order to generate red, green, and blue light.  Alternatively, the plural LEDs forming light source 212 in FIG. 7 can include red, green, and blue filters to allow for independently modulated optical channels which collectively generate white light for illumination.
In summary, Nakagawa at FIG. 7 teaches to transmit data by modulating an illuminative light source, and at FIG. 25A teaches that the illuminative light source can generate white light by using red, green, and blue lights which are independently modulated to provide multiple communication channels.  Liu at FIGS. 3 and 4 teaches that colored LEDs can be replaced with white LEDs and a colored filtered.  Therefore, it would have been obvious that the light source in Nakagawa can use a filter, such as red, green, and blue filters on the plural light sources in FIG. 7 to generate white light while modulating data on different colors or channels of light, or by using white LEDs with red, green, and blue filters to implement the optical source in FIGS. 20 or 25A.  In particular, all of the teachings are in the same technical art, and one of ordinary skill could have made the modification (e.g., put a colored filter over a white light to produce a desired color), and the results would have been predictable (e.g., a white light with a red filter will produce red light, and with a blue filter will produce blue light, and with a green filter will produce green light).

Semiconductor Optical Device implemented on a Die.
Regarding the light source 212 in FIG. 7, Nakagawa teaches that semiconductor optical devices were known.  See, for example:
[0036] … Furthermore, the plurality of lighting units uses a semiconductor light emitting device such as an LED as an illuminative light source. The plurality of lighting units can be an indoor illumination lamp or a street lamp.

[0306] In the example shown in FIG. 33, the light emitting devices 521 are indicated by o symbols, and the light reception devices 523 indicated by * symbols are provided therebetween. Since the light emitting devices 521, which are used for lighting as described above, emit light modulated in accordance with data, those having a high-speed response characteristic are available. For example, semiconductor light emitting devices such as LEDs and LDs are optimum. 

Regarding the light receiving unit, Nakagawa teaches that the light receiving unit can be a photodiode.  See, for example:
[0175] The light receiving unit 213, which is provided for receiving modulated light (such as infrared rays, visible light, ultraviolet light) emitted from the terminal side communication device 202, includes a light receiving device such as a photodiode.  …
From this, it would have been obvious that the semiconductor optical devices can be implemented on an die.  See also, for example, Negley at FIG. 4 and [0236]:
 [0236]  One or more of the monolithic light emitters 100 may be formed on a wafer of light emitting devices 110 and then separated into individual monolithic light emitters 100. Thus, the isolated light emitting devices 110 are separated from a wafer in groups, and in some embodiments in respective groups from contiguous regions of the wafer, so that each contiguous region provides a monolithic structure 100 that includes a plurality of individual light emitting devices 110. This separation process may, for example, be carried out by sawing, scoring and breaking, or by other techniques known to those of skill in the art for separating die within a wafer.

Epitaxial Layers.
Nakagawa teaches that a semiconductor light source can be used.   Furthermore, it was known that semiconductor light sources, such as VCSELS, were known to be implemented with plural epitaxial layers including one or more of the recited materials.  See, for example, Ramdani at col 2, second to last paragraph through col 3, second full paragraph:
(3) Substrate 12 has an upper surface 13 on which a mirror stack 14 is disposed. Mirror stack 14 includes a plurality of mirror pairs in a GaAs/AlGaAs material system. An active region 20 is disposed on mirror stack 14. Active region 20 includes an active structure 23 sandwiched between a first cladding region 24 adjacent first mirror stack 14 and a second cladding region 25. A second mirror stack 26 is disposed on second cladding region 25 and includes mirror pairs in a GaAs/AlGaAs material system.

(4) Mirror stack 14 is grown by epitaxially depositing pairs of layers on substrate 12. In order to crystal lattice match mirror stack 14 to substrate 12 a suitable semiconductor material system must be deposited. In this specific example, substrate 12 is GaAs and, therefore, a GaAs/AlGaAs material system is employed. Approximately 20-40 mirror pairs of this material system are deposited on substrate 12 depending on the difference between the refractive indices of the layers. The different refractive index the layers of each pair is achieved by altering the aluminum content. In this specific embodiment, a Ga.sub.0.3 Al.sub.0.7 As layer and a GaAs layer forming a mirror pair is preferred. The large number of pairs increases the percentage of reflected light.

(5) Cladding region 24 includes one or more layers which may be graded if necessary to lattice match mirror stack 14 to active structure 23. In this specific embodiment, cladding region 24 is formed of a GaAs material system. For example cladding region 24 includes a first layer 30 formed of GaAs to lattice match mirror stack 14, and a second layer 31 formed of a material having a gradient to lattice match active structure 23.

(6) Active structure 23, in this embodiment, includes three quantum well layers 35, 36, and 37, separated by barrier layers 38 and 39. For example quantum well layers 35, 36, and 37 and barrier layers 38 and 39 are each approximately 100 .ANG. and the total thickness of active region 20 is approximately one wavelength of the emitted light or a multiple thereof. Quantum well layers 35, 36, and 37 are formed of GaAs.sub.1-x (Ge.sub.2).sub.x. One skilled in the art will understand that more or fewer quantum well layers and barrier layers can be used depending upon the application. Active region 20 and first and second mirror stacks 14 and 26 respectively are configured to emit light with a wavelength in a range of approximately 1.3-1.55 micrometers. To achieve this range the quantum wells are configured with a direct energy band-gap in a range of approximately 1.42 eV with x=0 to 0.7 eV with x=0.3. A graphical representation of the direct energy band-gap of GaAs.sub.1-x (Ge.sub.2).sub.x versus the germanium mole fraction in GaAs.sub.1-x (Ge.sub.2).sub.x is illustrated in FIG. 2. A slight variation in this structure includes Indium in active layers 35, 36, and 37, e.g. Ga.sub.1-y In.sub.y As.sub.1-x (Ge.sub.2).sub.x. The addition of Indium (15-20%) reduces the threshold current and increases the efficiency and also allows the use of less Germanium in the alloy of the quantum well layers which in turn reduces the background.
Subsequent paragraphs provide additional description.  In other words, it teaches to make a semiconductor light emitting device using epitaxial layers including one or more of the materials recited in the claim.  
It would have been obvious that the semiconductor optical device of Nakagawa can be implemented in a known manner, such as by using epitaxial layers including at least one of the materials recited in the claim (as taught in Ramdani) and the results would have been predictable (e.g., the optical device will emit light).

Regarding claim 23, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the first optical die is an optical detector (FIG. 7: light receiving unit 213; [0175]: “The light receiving unit 213 … includes a light receiving device such as a photodiode…”).

Regarding claim 24, Nakagawa teaches the FSO communication apparatus of claim 22 further comprising a lens ([0304]).

See the discussion of the lens in claim 22.

Regarding claim 25, Ramadini teaches the FSO communication apparatus of claim 22, wherein the plurality of epitaxial layers form a multi-band select filter.

Ramadini (discussed in claim 22) teaches that the multi-layer epitaxial structure acts as a mirror.  For example, see col 1, the para beginning at line 18:
(5) The use of mirror stacks in VCSELs is well established in the art. Typically, mirror stacks are formed of multiple pairs of layers often referred to as mirror pairs. The pairs of layers are formed of a material system generally consisting of two materials having different indices of refraction and being easily lattice matched to the other portions of the VCSEL. For example, a GaAs based VCSEL typically uses an AlAs/GaAs or AlGaAs/AlAs material system wherein the different refractive index of each layer of a pair is achieved by altering the aluminum content in the layers. In conventional devices, the number of mirror pairs per stack may range from 20-40 to achieve a high percentages of reflectivity, depending on the difference between the refractive indices of the layers. The large number of pairs increases the percentage of reflected light.

Ramadini teaches that the mirrors don’t work beyond a certain wavelength range.  See, for example, col 1, the para beginning at line 33:
(6) In conventional VCSELs, conventional material systems perform adequately. However, new products are being developed requiring VCSELs which emit light having long wavelengths. VCSELs emitting light having a long wavelength are of great interest in the optical telecommunication industry. These long wavelengths can be obtained by using a VCSEL having an InP active region. When an InP active region is used, an InGaAs/InGaAsP material system must be used for the mirror stacks in order to achieve a lattice match. In this system, however, it is practically impossible to achieve decent DBR based mirrors because of the insignificant difference in the refractive indices in this material system. Many attempts have been made to address this problem including a wafer bonding technique in which a DBR mirror is grown on a separate substrate and bonded to the active region. This technique has had only limited success and also the interface defects density in the wafer fusion procedure causes potential reliability problems.
In other words, this structure is a wavelength sensitive filter (e.g., reflecting certain wavelengths but not others).  A solution to “tune” the structure to longer wavelengths is described in col. 2, first para:
(15) Briefly, to achieve the desired objects of the instant invention in accordance with a preferred embodiment thereof, provided is a VCSEL for emitting long wavelength light. The VCSEL includes a first mirror stack, a GaAs active region with a quantum well including one of Germanium and Nitrogen, the active region being disposed on the first mirror stack, and a second mirror stack disposed on the active region.
In other words, the structure including the epitaxial layers is modified in order to change the effective wavelength of the “filter”.  Therefore, it would have been obvious from Ramadini that the plurality of epitaxial layers form a multi-band select filter.

Regarding claim 27, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the semiconductor optical device comprises an array of optical detectors (FIG. 8: array of optical detectors 231).

Using an array of optical detectors was contemplated in the embodiment of FIG. 8 to improve signal quality.  See, for example:
[0183] Next, several major modified examples of the first embodiment are described. FIG. 8 is a diagram describing a modified example of the light receiving unit 213 in the lighting side communication device 201. In the drawing, 231 denotes a two-dimensional sensor, and 232 denotes a lens. The two-dimensional sensor 231 is used as the light receiving unit 213 in the lighting side communication device 201, and the lens 232 is used to form an image on the light receiving surface. With such structure, an image due to light emitted from the terminal side communication device 202 is formed on the light receiving surface of the two-dimensional sensor 231, and that light is received by some of a great number of light receiving cells provided in the two-dimensional sensor 231. At this time, since the other light receiving cells receive environmental light, background noise can be removed using it, allowing high-quality communication.
It would have been obvious that this embodiment of the optical detector can be used in other embodiments (e.g., to improve the quality of the communication and remove background noise).  

Regarding claim 28, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the semiconductor optical device comprises an array of optical sources (FIG. 7 illustrates plural elements in the illuminative light source 212).

See also:
[0037] A lighting device used for such aforementioned illuminative light communication system includes one or multiple illuminative light emitting units that emits light for lighting, an optical transmitting/receiving unit for optically communicating through the air with a light emitting unit provided in a device, and a control unit that controls the illuminative light emitting unit in accordance with data received by the light transmitting/receiving unit, so as to modulate light emitted from the illuminative light emitting unit in accordance with the data, thereby transmitting the data.

[0039] Note that the optical transmitting/receiving unit is deployed in multiple positions in different communication directions, and data received by a certain light transmitting/receiving unit can be optically transmitted through the air from another light transmitting/receiving unit to the device. As a result, the lighting devices can be deployed freely, and data transmission is possible regardless of the positions of the lighting devices. In addition, the light transmitting/receiving unit allows bi-directional optical communication through the air with another device. Furthermore, since the plurality of lighting units includes a light receiving unit that receives light modulated in accordance with data emitted from a terminal device, which receives emitted light and thereby receives data, optical bi-directional communication among the terminal device and the plurality of lighting units is possible. The plurality of illuminative light emitting units uses a semiconductor light emitting device such as an LED as an illuminative light source. The plurality of lighting units can be an indoor illumination lamp or a street lamp.

Regarding claim 29, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the semiconductor optical device comprises:
an array of optical sources (FIG. 7 illustrates plural elements in the illuminative light source 212; see also [0037]-[0039]); and
an array of optical detectors (FIG. 8: array of optical detectors 231).

Regarding the array of optical detectors, this was contemplated in the embodiment of FIG. 8 to improve signal quality.  See, for example: 
[0183] Next, several major modified examples of the first embodiment are described. FIG. 8 is a diagram describing a modified example of the light receiving unit 213 in the lighting side communication device 201. In the drawing, 231 denotes a two-dimensional sensor, and 232 denotes a lens. The two-dimensional sensor 231 is used as the light receiving unit 213 in the lighting side communication device 201, and the lens 232 is used to form an image on the light receiving surface. With such structure, an image due to light emitted from the terminal side communication device 202 is formed on the light receiving surface of the two-dimensional sensor 231, and that light is received by some of a great number of light receiving cells provided in the two-dimensional sensor 231. At this time, since the other light receiving cells receive environmental light, background noise can be removed using it, allowing high-quality communication.
It would have been obvious that this embodiment of the optical detector can be used in other embodiments (e.g., to improve the quality of the communication and remove background noise).  

Regarding claim 35, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the FSO communication apparatus is implemented within a mobile system.

Nakagawa teaches optical communication using, for example, overhead lighting that can be used with mobile devices under the overhead lighting.  See, for example, FIGS. 1 and 3 which illustrate use with a mobile device (e.g., a portable terminal 107; see [0143]), and FIG.  5 which illustrates lighting in an art gallery (e.g., see [0161]) used with a portable device 133, and FIG. 8 which illustrates mobile device 202, 202’ under overhead lighting.  Therefore, it would have been obvious to use the embodiments of Nakagawa in a mobile system.

Regarding claim 36, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the FSO communication apparatus is implemented within an access hub and the access hub provides at least a portion of a wireless optical local area network (FIG. 7: access hub 201 for terminal side devices 202).

Nakagawa teaches optical communication using, for example, overhead lighting that can including one or more optical sources.  See, for example, FIG.  5 which illustrates lighting in an art gallery (e.g., see [0161]), and FIG. 6 which illustrates overhead lighting in mass transit such as a train or bus (e.g., see [0165]), and FIG. 8 which illustrates device 202, 202’ under overhead lighting.  These embodiments are examples of access hubs providing at least a portion of a wireless optical LAN.  

Regarding claim 37, Nakagawa teaches the FSO communication apparatus of claim 36, wherein:
the access hub is configured to communicate optically with a plurality of devices; and
the FSO communication apparatus is configured to provide a plurality of optical wavelengths.

Regarding communication with a plurality of devices, this would have been obvious.  For example, Nakagawa teaches optical communication using, for example, overhead lighting in which more than one person with a device might be present.  See, for example, FIG.  5 which illustrates lighting in an art gallery (e.g., see [0161]) in which more than one person may be under the same light looking at the same piece of art.  See also FIG. 6 which illustrates overhead lighting in mass transit such as a train or bus (e.g., see [0165]) in which more than one person may be under the same light in the same row of seats.  See also FIG. 8 which illustrates more than one device 202, 202’ under overhead lighting. See also [0184]: “In addition, when there are multiple terminal side communication devices 202 and 202', for example, in the light receiving area”.  See also FIG. 46 which illustrates the use of two devices 641, 651.  
Regarding using a plurality of wavelength, see: 
[0239] Note that since the red light emitting element 332, the green light emitting element 333, the blue light emitting element 334, and the infrared light emitting element 335 in the configuration shown in FIG. 20 may be driven independently, multiple pieces of data can be transmitted at the same time by dividing wavelengths.
In other words, it was known that plural different wavelengths can be used in a single optical source, and that each wavelength can be separately modulated.  It would have been obvious to use such an optical source with different wavelengths in the various embodiments of Nakagawa when, for example, it is desired to have greater bandwidth and/or separate communication channels that would be provided by using plural wavelengths. 

Regarding claim 38, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the FSO communication apparatus is implemented within a wireless optical transceiver (FIG. 7: wireless optical transceiver 201; see claim 1).

Regarding claim 39, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the semiconductor optical device is a non-coherent optical source ([0172]: “In this exemplary structure, a light source is LEDs, but is not limited to them. Alternatively, LDs or other light emitting devices with a fast response speed are available.”).

Regarding claim 40, Nakagawa teaches the FSO communication apparatus of claim 39, wherein the non-coherent optical source is a light emitting diode (LED) ([0172]: “In this exemplary structure, a light source is LEDs, but is not limited to them. Alternatively, LDs or other light emitting devices with a fast response speed are available.”).

Regarding claim 41, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the semiconductor optical device is a coherent optical source ([0172]: “In this exemplary structure, a light source is LEDs, but is not limited to them. Alternatively, LDs or other light emitting devices with a fast response speed are available.”).

Regarding claim 42, Nakagawa teaches the FSO communication apparatus of claim 41, wherein the coherent optical source is a laser diode ([0172]: “In this exemplary structure, a light source is LEDs, but is not limited to them. Alternatively, LDs or other light emitting devices with a fast response speed are available.”).


Claim(s) 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 22 above, and further in view of US 2005/0254758 (Kropp).

Regarding claim 26, Nakagawa teaches the FSO communication apparatus of claim 22, wherein:
the first optical die comprises a first surface configured for optical detection and a second surface that is opposite the first surface (FIG. 7: light receiving unit 213; [0175]: “a light receiving device such as a photodiode”); and
at least one of the first surface and the second surface implements flip-chip bonding for connection to an electronics die.

The light receiving unit 213 implemented on a semiconductor die has first and second surfaces opposite each other (i.e., opposite sides of the wafer from which the die was cut) and one of those side would be configured for optical detection (e.g., the side of the wafer on which the photodiode was fabricated).  
Regarding flip-chip bonding, this was a known way to make electrical connections to a semiconductor device.  See, for example, Kropp at FIG. 6 and [0041]:

    PNG
    media_image6.png
    278
    328
    media_image6.png
    Greyscale

[0041] Electrical contacting of the photodiode 6 and of the laser diode 7 is schematically represented in FIG. 6, which shows the leadframe 4 with the leads 41 and the die pad 42 in a plan view from the underside of the package 2. Bonding wires 43 are led from some of the leads 41 to contact pads (not represented) on the upper side of the submount 5. In a way known per se, these contact pads provide an electrical contact with corresponding contact regions of the photodiode 6 and laser diode 7, arranged by flip-chip mounting, by means of metallizations that are not represented. It could similarly be envisaged to provide additional bonding wires for the contacting of the photodiode 6 and the laser diode 7, and if appropriate also of further components arranged on the submount 5.
It would have been obvious that the optical source and photodetector of Nakagawa can be implemented in a known way, such as with flip-chip bonding.  In particular, both are in the same technical field and the results would have been predictable.

Regarding claim 34, Nakagawa teaches the FSO communication apparatus of claim 22, wherein the semiconductor optical device is implemented using a plurality of optical dies configured using flip-chip bonding to an electronics die.

Regarding the plurality of optical dies, this would have been obvious.  For example, the laser diode and photodiode could be implemented on separate dies.  Alternatively, plural laser diodes and/or plural photodiodes could be used and implemented on separate dies.  
Regarding flip-chip bonding, this was a known technique used with such devices and would have been obvious in light of Kropp. 


Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 22 above, and further in view of US 2001/0023057 (Alexander) and US 5,801,892 (Naganuma).

Regarding claim 31, Alexander teaches the FSO communication apparatus of claim 22, wherein:
the first band select filter is a filter element positioned between the lens and the semiconductor optical device (FIG. 1: filter 5 between lens 3 and photodiode 7); and
the filter element is at least one of a single-layer band select filter and a multi-layer band select filter.

Filter Element Position.
FIG. 1 of Alexander is reproduced for reference.

    PNG
    media_image7.png
    891
    462
    media_image7.png
    Greyscale

See also 
[0041] In accordance with the invention the known handpiece 30 can be supplemented by arranging the elements of the optical diagnostic device, namely the laser diode 2, the hemispherical lens 3, the fluorescence filter 5 and the photodiode 7 … 
In other words, it was known that a filter can be arranged on the surface of a lens used with a photodiode and a laser diode.  See also [0047] which teaches that the arrangement of the laser diode and photodiode can be interchanged so that the relative position of the filter is changed:
[0047] Finally, it is also to be noted that basically even the arrangement of the laser diode and the photodiode (if applicable with the pertinent filter) can be interchanged, in which case the reflective coating is then to be realized on the rear side of the hemispherical lens in such a way that it reflects the fluorescent radiation. The arrangement shown in the drawing though is preferable on account of the fact that the coating which is required therefor can be produced more easily.
In other words, the position of the filter relative to the lens and the photodiode and laser diode can be changed.
Nakagawa teaches the use of a filter (e.g., FIG. 7: filter 214) with the photodiode.  See also the discussion in claim 22 regarding using filters with the optical source.  
It would have been obvious that the filters in Nakagawa can be implemented in a known manner, such as with the filter between the lens and the semiconductor optical device as taught in Alexander.  In particular, all of the references are in the same art (e.g., transmitting and receiving optical signals) and the results would have been predictable (e.g., the filter will filter the light passing through it, the lens will bend the light in a predictable manner, and the filtered and bent light will proceed to or from the optical devices as understood in the art).

Single/Multi-Layer Band Filter.
Regarding the nature of the filter, Naganuma teaches that it was known to use single layer or multi-layer structures to make optical filters.  See, for example, col 1, the para starting on line 19:
(6) It is known that when an optical film consisting of a single layer or multiple layers whose refractive index is different from an optical medium for propagating a light beam is located in the optical medium, the optical film functions as a band-pass filter, long-wave pass filter, short-wave pass filter, etc. For example, a band-pass filter used in an optical communication system is obtained by alternately laminating low-refractive index layers and high-refractive index layers each having a predetermined thickness. The low-refractive index layers and the high-refractive index layers are formed of SiO.sub.2 and TiO.sub.2, respectively, for example.
It would have been obvious that the filters used in the art can be made in a known manner, such as with a single layer or multi-layers as taught in Nuganuma.  In particular, all of the art is in the same field (e.g., optical signal processing) and the results would have been predictable (e.g., the filter will functions as a band-pass filter, long-wave pass filter, short-wave pass filter, etc as taught in Nuganuma).

Regarding claim 32, Alexander teaches the FSO communication apparatus of claim 22, wherein:
the first band select filter is deposited on a surface of the lens facing away from the semiconductor optical device (FIG. 1: filter 5 on lens 3 and facing away from the laser diode 2); and
the first band select filter is at least one of a single-layer band select filter and a multi- layer band select filter.

Alexander also teaches that the positions of the laser diode and photodiode can be switched, so that it would have been obvious that the filter can also be deposited on a surface of the lens facing away from the photodiode.  See the discussion of claim 31.
Naganuma teaches that it was known to use single layer or multi-layer structures to make optical filters.  See the discussion of claim 31.

Regarding claim 33, Alexander teaches the FSO communication apparatus of claim 22, wherein:
the first band select filter is deposited on a surface of the lens facing towards the semiconductor optical device (FIG. 1: filter 5 on lens 3 and facing towards the photodiode 7); and
the first band select filter is at least one of a single-layer band select filter and a multi- layer band select filter.

Alexander also teaches that the positions of the laser diode and photodiode can be switched, so that it would have been obvious that the filter can also be deposited on a surface of the lens facing towards the laser diode.  See the discussion of claim 31.
Naganuma teaches that it was known to use single layer or multi-layer structures to make optical filters.  See the discussion of claim 31.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the 112((b) rejection of claim 22.
The following is a statement of reasons for the indication of allowable subject matter.  The art of record teaches the general subject matter of the claimed invention.  See the discussion of the other claims above.  However, the art of record fails to teach the particular combination of elements recited in claim 30.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636